Case: 5:19-cv-00198-REW-MAS Doc #: 1 Filed: 05/03/19 Page: 1 of 6 - Page ID#: 1



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  LEXINGTON DIVISION

SARAH EDINGTON,                               )
                                              )
                Plaintiff,                    )
                                              )
v.                                            )        Case No.
                                              )
LIBERTY LIFE ASSURANCE                        )
COMPANY OF BOSTON,                            )
                                              )
                Defendant.                    )

                                    NOTICE OF REMOVAL

TO:      THE UNITED STATES DISTRICT COURT
         FOR THE EASTERN DISTRICT OF KENTUCKY, LEXINGTON DIVISION

         Comes now Defendant, Liberty Life Assurance Company of Boston, by counsel, and

respectfully notifies this Court of the removal of the above-styled cause from the Mercer Circuit

Court of Mercer County, Kentucky, to the United States District Court for the Eastern District of

Kentucky, Lexington Division, pursuant to 28 U.S.C. §1331, §1367, §1441, and 29 U.S.C.

§1132, and states as follows:

                                                  I.

         This action is being removed to federal court based upon the following alternative federal

jurisdictional bases: federal question jurisdiction under 28 U.S.C. §1331 and under the Employee

Retirement Income Security Act of 1974, 29 U.S.C. §1001 et seq. (hereafter “ERISA”); diversity

of citizenship jurisdiction under 28 U.S.C. §1332; and supplemental jurisdiction under 28 U.S.C.

§1367.
Case: 5:19-cv-00198-REW-MAS Doc #: 1 Filed: 05/03/19 Page: 2 of 6 - Page ID#: 2



                                                II.

       On or about April 9, 2019, Plaintiff filed in the state court the above-entitled civil action,

bearing Case No. 19-C-00096 in the records and files of that Court.

                                                III.

       The aforesaid state court action is a suit of a wholly civil nature of which the United

States District Court for the Eastern District of Kentucky, Lexington Division, has original

jurisdiction under 28 U.S.C. §1331, §1332, §1367, and 29 U.S.C. §1132, and is one that may be

removed by petitioner pursuant to 28 U.S.C. §1441.

                                                IV.

       This Court has federal question jurisdiction over the action because Plaintiff, as a

participant and/or alleged beneficiary under an employee welfare benefit plan, seeks recovery of

benefits and other relief under said employee welfare benefit plan. The plan is controlled by

ERISA:

              a.      At all times relevant hereto, Baptist Healthcare System,
                      Inc. established and/or maintained an employee welfare
                      benefit plan, and Plaintiff alleges that she was covered
                      under said employee welfare benefit plan, and, as such, was
                      a participant and beneficiary under said employee welfare
                      benefit plan;

              b.      The plan is one established or maintained by an employer
                      as defined by ERISA, 29 U.S.C. §1002(5). That section
                      defines an employer as “any person acting directly as an
                      employer, or indirectly in the interest of an employer, in
                      relation to an employee benefit plan . . . .” [Complaint ¶
                      19];

              c.      The plan was established and is maintained for the purpose
                      of providing, among other things, life insurance benefits for
                      participants in the plan;

              d.      The plan was and is therefore an employee welfare benefit
                      plan within the meaning of 29 U.S.C. §1002(1) [Complaint
                      ¶ 19];


                                                 2
Case: 5:19-cv-00198-REW-MAS Doc #: 1 Filed: 05/03/19 Page: 3 of 6 - Page ID#: 3




               e.      Plaintiff’s claim is one for recovery of benefits and other
                       relief under said employee welfare benefit plan [Complaint
                       ¶ 20]; and

               f.      Pursuant to 29 U.S.C. §1132(e), the district courts of the
                       United States have original jurisdiction over actions
                       brought by participants and beneficiaries to recover
                       benefits or other relief under employee welfare benefit
                       plans.


                                                  V.

       In addition and alternatively, this Court has federal question jurisdiction under ERISA of

this matter and, to the extent this Court should determine that any of Plaintiff’s claims are not

preempted by ERISA, this Court would have supplemental jurisdiction over such claims because

such claims are so related to claims in the action within the Court’s original jurisdiction that they

form part of the same case or controversy under Article III of the United States Constitution.

                                                 VI.

       In addition or alternatively, this Court has subject matter jurisdiction over this matter

because this is an action between citizens of different states and the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs. Although Defendant denies

that Plaintiff is entitled to any remedy herein, much less the remedy sought in her Complaint, the

life insurance coverage at issue in this case exceeds the statutory minimum of $75,000.00.

Plaintiff alleges that she is a citizen of the Commonwealth of Kentucky. [Complaint at ¶ 1]

Defendant was incorporated under the laws of the State of New Hampshire and has its principal

place of business in Indiana or Massachusetts.

                                                 VII.

       This action is therefore one of which the United States District Court for the Eastern

District of Kentucky, Lexington Division, has original federal question jurisdiction under 28


                                                  3
Case: 5:19-cv-00198-REW-MAS Doc #: 1 Filed: 05/03/19 Page: 4 of 6 - Page ID#: 4



U.S.C. §§1331 and 1441, as well as 29 U.S.C. §1132, 28 U.S.C §1332, and/or supplemental

jurisdiction under 28 U.S.C. §1367, and this action may be removed to this Court by petitioner

pursuant to 28 U.S.C. §§1441. Mercer County, Kentucky is within the venue of the Lexington

Division of the United States District Court for the Eastern District of Kentucky.

                                               VIII.

       This petition is being filed pursuant to 28 U.S.C. §1446 within thirty (30) days of service

of the initial pleading in which a removable claim is asserted, and is removable in that:

               a.      The time for filing this petition under 28 U.S.C. §1446 has
                       not expired;

               b.      Plaintiff’s Complaint pleads claims and relief under ERISA
                       [Complaint ¶¶ 19, 20, 22, 23];

               c.      Even if the claims were artfully crafted so as to not mention
                       ERISA, in the companion cases of Metropolitan Life
                       Insurance Company v. Taylor, 481 U.S. 58 (1987), and
                       Pilot Life Insurance Co. v. Dedeaux, 481 U.S. 41 (1987),
                       the United States Supreme Court established that such
                       claims are preempted by ERISA, in that ERISA, 29 U.S.C.
                       §1132, provides Plaintiff’s exclusive cause of action and
                       displaces entirely any state cause of action, thus rendering
                       Plaintiff’s case, however pleaded, exclusively a federal
                       question case removable to this Court;

               d.      In the alternative argument in her pleading, Plaintiff
                       acknowledged if the employee welfare benefit plan at issue
                       in this case is governed by ERISA, then Plaintiff seeks
                       recovery under ERISA; and

               e.      To the extent any of Plaintiff’s claims are governed by state
                       law, this Court has diversity and supplemental jurisdiction
                       over such claims.


                                                IX.

       Therefore, Defendant files this Notice of Removal of this action from the Mercer Circuit

Court, Mercer County, Kentucky, in which it is now pending, to the United States District Court



                                                 4
Case: 5:19-cv-00198-REW-MAS Doc #: 1 Filed: 05/03/19 Page: 5 of 6 - Page ID#: 5



for the Eastern District of Kentucky, Lexington Division. There are attached to this notice,

marked Exhibit “A” and incorporated by reference, true and correct copies of all process,

pleadings, and orders served upon Defendant in this action.

                                               X.

       Also attached to this notice, marked as Exhibit “B” and incorporated by reference, is a

true and correct copy of the Notice of Filing Notice of Removal that will be filed (without

exhibits) with the Mercer Circuit Court, Mercer County, Kentucky.

       WHEREFORE, Defendant notifies this Court of the removal of this action from the

Mercer Circuit Court, Mercer County, Kentucky to the United States District Court for the

Eastern District of Kentucky, Lexington Division.


                                            Respectfully submitted,

                                            OGLETREE, DEAKINS, NASH,
                                            SMOAK & STEWART, P.C.

                                            By: /s/ Kevin E. Roberts
                                            Kevin E. Roberts, KY Bar No. 96835
                                            111 Monument Circle, Suite 4600
                                            Indianapolis, IN 46204
                                            Ph.: (317) 916-1300
                                            Fx.: (317) 916-9076
                                            kevin.roberts@ogletree.com
                                            Attorneys for Defendant




                                               5
Case: 5:19-cv-00198-REW-MAS Doc #: 1 Filed: 05/03/19 Page: 6 of 6 - Page ID#: 6



                               CERTIFICATE OF SERVICE

        I hereby certify that on May 3, 2019 the foregoing NOTICE OF REMOVAL was filed
electronically and that service of same on all counsel of record will be made by the Court’s
CM/ECF system as follows:

              None

        I hereby certify that on May 3, 2019 the foregoing NOTICE OF REMOVAL was served
on the following counsel of record by depositing a copy of same in the United States mail with
sufficient first-class postage pre-paid:

              Elizabeth A. Thornsbury, Esq.
              M. Austin Mehr, Esq.
              Mehr, Fairbanks & Peterson Trial Lawyers, PLLC
              201 W. Short St., Suite 800
              Lexington, KY 40507


                                           /s/ Kevin E. Roberts
                                           Kevin E. Roberts




                                              6
